Case 3:19-cv-OO451-UN4 Document 1 Filed 03/14/19 Page 1 of 6

UNlTED STATES DISTRICT COURT
MlDDLE DISTRICT OF PENNSYLVANIA

 

WILLIAM WEEKS,
P[aintif`f`, Docket No.

- against - JURY TRlAL DEMANDED

MALIBU DUDE RANCH lNC.

Defendant.

 

 

COMPLAINT

Plaintifi’ William Weeks (“Weeks” or “Plaintif`f”) by and through his undersigned
counsel, as and for his Complaint against Defendant Malibu Dude Ranch lnc. (“Malibu” or
“Defendant”) hereby alleges as follows:

NATURE OF THE ACTION

1. This is an action for copyright infringement under Section 501 of the Copyright
Act and for the removal and/or alteration of` copyright management information under Section
1202(b) of the Digital Mil|ennium Copyright Act. This action arises out of Defendant’s
unauthorized reproduction and public display of a copyrighted photograph of a cowboy and his
son, owned and registered by Weeks, a professional photographer. Accordingly, Weeks seeks
monetary relief under the Copyright Act ofthe United States, as amended, 17 U.S.C. § 101
et seq.

JURISDICTION AND VENUE

2. This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matterjurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and l338(a).

 

 

 

Case 3:19-cv-OO451-UN4 Document 1 Filed 03/14/19 Page 2 of 6

3. This Court has personal jurisdiction over Defendant because Defendant resides in
and/or transacts business in Pennsy|vania.

4. Venue is proper in this District pursuant to 28 U.S.C. § 139l(b).

PARTIES

5. Weeks is a professional photographer in the business oflicensing his photographs
for a fee having a usual place of business at 129 Pine Drive, Ringgold, Georgia 30736.

6. Upon information and belief, Malibu is a domestic business corporation duly
organized and existing under the laws of the State of Pennsylvania, with a place of business at
351 Foster Hill Road, Milford, PA 1833’/'. Upon information and belief Ma|ibu is registered with
the Pennsylvania Department of State Division of Corporations to do business in the State of
Pennsylvania. At all times material, hereto, Malibu has owned and operated a website at the
URL: www.MalibuDudeRanch.com (the “Website”).

STATEMENT OF FACTS

A. Background and Plaintiff’s Ownership of the Photograph

7. Weeks photographed a cowboy and his son (the “Photograph”). A true and
correct copy of the Photograph is attached hereto as Exhibit A.

8. Weeks is the author of the Photograph and has at all times been the sole owner of
all right, title and interest in and to the Photograph, including the copyright thereto.

9. The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-037-895.

B. Defendant’s Infringing Activities

 

 

 

Case 3:19-ov-OO451-UN4 Dooument 1 Filed 03/14_/19 Page 3 of 6

10. Malibu ran the Photograph on their Website banner to advertise their Father’s Day
weekend See URL: http://malibududeranch.com/events/fathers-day.html. A screenshot of the
Photograph on the Website is attached hereto as Exhibit B.

1 l. Malibu did not license the Photograph from Plaintiff for its Website, nor did
Ma|ibu have Plaintiff’s permission or consent to publish the Photograph on its Website.

FIRST CLAlM FOR RELIEF
(COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
(17 U.S.C. §§ 106, 501)

12. Plaintiff incorporates by reference each and every allegation contained in
Paragraphs l-ll above.

13. Malibu infringed Plaintiff’s copyright in the Photograph by reproducing and
publicly displaying the Photograph on the Website. Malibu is not, and has never been, licensed
or otherwise authorized to reproduce, publica|ly display, distribute and/or use the Photograph

14. The acts of Defendant complained ofherein constitute infringement of Plaintiff’s
copyright and exclusive rights under copyright in violation of Sections 106 and 501 ofthe
Copyright Act, 17 U.S.C. §§ 106 and 50|.

15. Upon information and belief, the foregoing acts ofinfringement by Defendant
have been willful, intentional, and purposeful, in disregard ofand indifference to Plaintiff’s
rights.

16. As a direct and proximate cause of the infringement by the Defendant of
Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and
Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement

SECOND CLAIM FOR RELIEF
INTEGRIT¥ OF COPYRIGHT MANAGEMENT lNFORMATION AGAINST

DEFENI)ANT
Q_zu.s.c. 1202

 

 

Case 3:19-ov-OO451-UN4 Dooument 1 Filed 03/14/19 Page 4 of 6

l7. Plaintiff incorporates by reference each and every allegation contained in
Paragraphs l-16 above.

18. Upon information and belief, Defendant intentionally and knowingly removed
copyright management information identifying Plaintiff as the photographer of the Photograph.

19. 'I`he conduct of Malibu violates 17 U.S.C. § 1202(b).

20. Upon information and belief, Malibu’s falsification, removal and/or alteration of
the aforementioned copyright management information was made without the knowledge or
consent of Plaintiff.

21. U_pon information and belief, the falsification, alteration and/or removal of said
copyright management information was made by Malibu intentional|y, knowingly and with the
intent to induce, enab|e, facilitate, or conceal their infringement of Plaintiff’s copyright in the
Photograph. Malibu also knew, or should have known, that such falsification, alteration and/or
removal of said copyright management information would induce, enable, facilitate, or conceal
their infringement of Plaintiff’s copyright in the Photograph.

22. As a result ofthe wrongful conduct of Malibu as alleged herein, Plaintiff is
entitled to recover from Malibu the damages, that he sustained and will sustain, and any gains,
profits and advantages obtained by Malibu because oftheir violations of 17 U.S.C. § 1202,
including attomey’s fees and costs.

23. A|ternatively, Plaintiff may elect to recover from Malibu statutory damages
pursuant to 17 U.S.C. § 1203(c) (3) in a sum ofat least $2,500 up to $25,000 for each violation
of 17 U.S.C. § 1202.

PRAYER FOR RE.LIEF

WHEREFORE, Plaintiff respectfully requestsjudgment as follows:

 

 

 

CaserS:lQ-cV-OO451-UN4 Documentl Filed 03/14/19 PageBot6

l. That Defendant Malibu be adjudged to have infringed upon Plaintiff’s copyrights
in the Photograph in violation of 17 U.S.C §§ 106 and 501;

2. The Defendant Malibu be adjudged to have falsified, removed and/or altered
copyright management information in violation of 17 U.S.C. § 1202;

3. That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,
gains or advantages of any kind attributable to Defendant’s infringement of
Plaintiff’s Photograph;

4. That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any
kind attributable to Defendant’s falsification, removal and/or alteration of
copyright management information; or b) alternatively, statutory damages of at
least $2,500 and up to $ 25,000 for each instance of false copyright management
information and/or removal or alteration of copyright management information
committed by Defendant pursuant to 17 U.S.C. § 1203(0);

5. That Defendant be required to account for all profits, income, receipts, or other
benefits derived by Defendant as a result of its unlawful conduct;

6. That Plaintiff be awarded his costs, expenses and attomeys’ fees pursuant to

17 U.S.C. § 1203(b);

7. That Plaintiff be awarded punitive damages for copyright infringement;
8. That Plaintiff be awarded costs, expenses, and attorney’s fees;
9. That Plaintiff be awarded pre-judgment interest; and

lO. Such other and further relief as the Court may deem just and proper.

DEMAND FOR JURY TRIAL

 

 

 

Case 3:19-ov-OO451-UN4 Dooument 1 Filed 03/14/19 Page 6 of 6

Plaintiff hereby demands a trial byjury on all issues so triable in accordance with Federa|

Rule ofCivil Procedure 38(b).

Dated: Philadelphia, PA
March 14, 2019

LAW OFFICES OF BRUCE J. CHASAN, LLC

By: /s/Bruce Jl Chasan

Bruce J. Chasan

1500 JFK Blvd. Suite 312
Philadelphia, PA 19102

Tele: 215-567-4400
bichasan®brucechasanlaw.com

LIEBOWITZ LAW FIRM, PLLC

By: /s/Richard Liebowitz
Richard P. Liebowitz
l | Sunrise Plaza, Suite 305
Valley Stream, NY l 1580
(516) 233-1660
RL@LiebowitzLawFimi.com
(Pro Hac Vr`ce Forthcoming)

A!rorneysfor Plainter Wr`lliam Weeks

 

 

